DETAILED ACTION
This office action is in response to application filed on 6/17/2021.
Claims 1 – 20 are pending.
Priority is claimed to provisional application 63/041003 (filed on 6/18/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 10 – 12, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (US 20170221173, hereinafter Acharya), in view of Contavalli et al (US 20180212886, hereinafter Contavalli).

As per claim 1, Acharya discloses: A method for controlling processing tasks, the method comprising: 
setting a first sleep timer to an initial value, the initial value of the first sleep timer identifying a first time that a first virtual process will be paused, wherein a processor executes instructions associated with at least one other process when the first virtual process is paused; executing by the processor instructions associated with the first virtual process after identifying that the first sleep timer corresponds to a zero value; (Acharya [0004]: “dispatching, by a graphics processing unit (GPU), one or more commands of a first set of commands for execution on one or more processing units of the GPU; receiving, by the GPU, a notification from a host device indicating that a second set of commands are ready to execute on the GPU. The method may further include in response to receiving the notification, issuing, by the GPU, a first preemption command at a first preemption granularity to the one or more processing units of the GPU, wherein the first preemption granularity is associated with a first preemption boundary at which the one or more processing units stop execution of the first set of commands. The method may further include in response to the one or more processing units of the GPU failing to preempt execution of the first set of commands within an elapsed time period after the GPU issues the first preemption command”.)
identifying an allocated time for processing one or more processing tasks of the number of processing tasks; and processing the one or more processing tasks for a time span not exceeding the allocated time. (Acharya [0004]: “issuing, by the GPU, a second preemption command at a second preemption granularity to the one or more processing units of the GPU, wherein the second preemption granularity is associated with a second preemption boundary at which the one or more processing units stop execution of the first set of commands”.)

Acharya did not explicitly disclose:
identifying that a number of processing tasks associated with the first virtual process at least meets a threshold number;
wherein the allocated time is based on a time difference, wherein the allocated time is greater when the time difference is less than or equal to a first time setting and the allocated time is less when the time difference is greater than the first time setting;

However, Contavalli teaches:
identifying that a number of processing tasks associated with the first virtual process at least meets a threshold number; (Contavalli [0030]: “For example, the scheduler 125 may include rate limiting policy algorithms capable of calculating timestamps for received packets. In some implementations, the scheduler 125 may implement a weighted fair queuing algorithm to ensure multiple packet flows share bandwidth proportionally to their weights in a min-max fairness allocation scheme. Additionally, or alternatively, the scheduler 125 may consolidate timestamps such that larger timestamps represent smaller target transmission rates. In some implementations, the scheduler 125 may store and/or retrieve rate limiting scheduling algorithms from the memory 115. Additionally, or alternatively, scheduler 125 may evaluate packets received by the network interface driver 120 and store packet identifiers in the timing wheel data structure 130”. Examiner notes that evaluating packets received is the equivalent to determine if a packet exists which is the same as compare the packet to threshold value of 0.)
wherein the allocated time is based on a time difference, wherein the allocated time is greater when the time difference is less than or equal to a first time setting and the allocated time is less when the time difference is greater than the first time setting; (Contavalli [0042]: determine a transmission time for each packet based on a weighted fair queuing policy to process multiple packet flows.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Contavalli into that of Acharya in order to identify that a number of processing tasks associated with the first virtual process at least meets a threshold number; wherein the allocated time is based on a time difference, wherein the allocated time is greater when the time difference is less than or equal to a first time setting and the allocated time is less when the time difference is greater than the first time setting. Acharya discloses a preemption method for GPU, wherein the preemption may be of different granularity. One of ordinary skill in the art can easily see that same preemption technique may be applicable to other similar devices such as network devices and receives the same benefits, thus the combination of references would enhance the overall appeals of all references and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Acharya and Contavalli further teach:
The method of claim 1, further comprising calculating the time difference by subtracting a last time that data packets associated with the first virtual process were processed from a current time. (Contavalli [0030]: fairness allocation scheme.)

As per claim 4, the combination of Acharya and Contavalli further teach:
The method of claim 1, wherein the number of processing tasks are associated with processing data packets. (Contavalli [0030].)

As per claim 8, the combination of Acharya and Contavalli further teach:
The method of claim 1, further comprising: processing data packets associated with a second virtual process when the first virtual process is paused; and processing data packets associated with the first virtual process when the second virtual process is paused. (Acharya [0018]: context switching.)

As per claim 10, the combination of Acharya and Contavalli further teach:
The method of claim 1, further comprising identifying that the processor is available to process the instructions associated with the first virtual process. (Acharya [00155])

As per claim 11, it is the non-transitory computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 14, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer-readable storage medium variant of claim 8 and is therefore rejected under the same rationale.
As per claim 20, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya and Contavalli, in view of Suzuki et al (US 20140022901, hereinafter Suzuki).

As per claim 3, the combination of Acharya and Contavalli did not teach:
The method of claim 1, further comprising calculating the time difference based on a fill rate of a task buffer

However, Suzuki teaches:
The method of claim 1, further comprising calculating the time difference based on a fill rate of a task buffer. (Suzuki [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Suzuki into that of Acharya and Contavalli in order to calculate the time difference based on a fill rate of a task buffer. Accapadi has shown that the claimed limitations are merely commonly known practice for multithreaded processing with context switch, such combination would therefore enhance the overall appeals of all references and is therefore rejected under 35 USC 1023.

As per claim 13, it is the non-transitory computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.

Claim(s) 5 – 7 and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya and Contavalli, in view of Bates et al (US 20090049451, hereinafter Bates).

As per claim 5, the combination of Acharya and Contavalli did not teach:
The method of claim 1, further comprising: identifying that a first no-sleep timer corresponds to a non-zero no-sleep time; identifying that there are no additional processing tasks associated with the first virtual process; and setting the first no-sleep timer to a zero no-sleep time.

However, Bates teaches:
The method of claim 1, further comprising: identifying that a first no-sleep timer corresponds to a non-zero no-sleep time; identifying that there are no additional processing tasks associated with the first virtual process; and setting the first no-sleep timer to a zero no-sleep time. (Bates [0032]: “At 202 operating system OS may also notify the first thread of a time limit for pre-emption (referred to herein as a pre-emption wait time attribute) associated with the second thread. By way of example, the wait time attribute TW may be part of information about the thread stored, e.g., in the work queue array 104. The application 103 may be configured yield the one the processor(s) held by the first thread to the second thread within the wait-time attribute without saving a context of the first thread if the first thread Thr.sub.1 can wind up within the time limit. As indicated at 204 the operating system OS may wait for the first thread to wind up execution”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bates into that of Acharya and Contavalli in order to identify that a first no-sleep timer corresponds to a non-zero no-sleep time; identifying that there are no additional processing tasks associated with the first virtual process; and setting the first no-sleep timer to a zero no-sleep time. Bates [0032] teaches doing so would reduce the overhead of context switches, such combination would therefore enhance the overall appeals of all references and is therefore rejected under 35 USC 1023.

As per claim 6, the combination of Acharya, Contavalli and Bates further teach:
The method of claim 5, further comprising: identifying that the no-sleep time corresponds to the zero no-sleep time; and setting the first sleep timer to a default value. (Bates [0032])

As per claim 7, the combination of Acharya, Contavalli and Bates further teach:
The method of claim 6, further comprising identifying that there are additional processing tasks associated with the first virtual process and waking the paused first virtual process. (Bates [0052])

As per claim 15, it is the non-transitory computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer-readable storage medium variant of claim 7 and is therefore rejected under the same rationale.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya and Contavalli, in view of Accapadi et al (US 20160275025, hereinafter Accapadi).

As per claim 9, the combination of Acharya and Contavalli did not teach:
The method of claim 1, further comprising: receiving a plurality of data packets of the first virtual process when the first virtual process is paused; and storing each of the plurality of data packets of the first virtual process in a buffer.

However, Accapadi teaches:
The method of claim 1, further comprising: receiving a plurality of data packets of the first virtual process when the first virtual process is paused; and storing each of the plurality of data packets of the first virtual process in a buffer. (Accapadi [0025])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Accapadi into that of Acharya and Contavalli in order to receive a plurality of data packets of the first virtual process when the first virtual process is paused; and storing each of the plurality of data packets of the first virtual process in a buffer. Accapadi has shown that the claimed limitations are merely commonly known practice for multithreaded processing with context switch, such combination would therefore enhance the overall appeals of all references and is therefore rejected under 35 USC 1023.

As per claim 19, it is the non-transitory computer-readable storage medium variant of claim 9 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuadra et al (US 20170249152) teaches Preempting at the instruction level does not require any draining of the processing pipeline. No new instructions are issued and the context state is unloaded from the processing pipeline. Any in-flight instructions that follow the preemption command in the processing pipeline are captured and stored in a processing task buffer to be reissued when the preempted program is resumed. The processing task buffer is designated as a high priority task to ensure the preempted instructions are reissued before any new instructions for the preempted context when execution of the preempted context is restored.
Shah et al (US 20130132711) teaches a technique instruction level and compute thread array granularity execution preemption. Preempting at the instruction level does not require any draining of the processing pipeline. No new instructions are issued and the context state is unloaded from the processing pipeline. When preemption is performed at a compute thread array boundary, the amount of context state to be stored is reduced because execution units within the processing pipeline complete execution of in-flight instructions and become idle. If, the amount of time needed to complete execution of the in-flight instructions exceeds a threshold, then the preemption may dynamically change to be performed at the instruction level instead of at compute thread array granularity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196